Matter of Kairo R. (Mylana G.) (2021 NY Slip Op 06782)





Matter of Kairo R. (Mylana G.)


2021 NY Slip Op 06782


Decided on December 02, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 02, 2021

Before: Gische, J.P., Kapnick, Kern, Gesmer, Kennedy, JJ. 


Docket No. N-4313/21 Appeal No. 14744 Case No. 2021-02701 

[*1]In the Matter of Kairo R., and Another, Children Under Eighteen Years of Age, etc., Mylana G., et al., Respondents-Respondents, Administration for Children's Services, Petitioner-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Robert Hettleman, J.), entered on or about July 22, 2021,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 10, 2021,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: December 2, 2021